Citation Nr: 0818329	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  05-23 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

1.  Entitlement to an effective date prior to June 14, 1972 
for service connection for paranoid schizophrenia.  

2.  Entitlement to an effective date prior to June 14, 1972 
for service connection for post-traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from June 1967 to June 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision of the New 
York, New York, regional office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran was scheduled to appear at a hearing before a 
Veterans Law Judge in Washington, D.C., in April 2008 but 
failed to report.  He has not provided any reason for not 
reporting, and his hearing request is deemed withdrawn.  
38 C.F.R. § 20.702(d) (2008).

The veteran's appeal has been developed as involving a single 
issue.  The veteran's schizophrenia and PTSD are currently 
evaluated as a single disability, but service connection for 
these disabilities was established by two separate rating 
decisions initiated by two separate claims.  The Board is 
adjudicating the appeal as involving two separate issues.


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for 
any psychiatric disability, including PTSD, was received on 
June 14, 1972. 

2.  A January 1973 rating decision established an effective 
date of June 14, 1972 for the grant of service connection for 
paranoid schizophrenia.  The veteran was notified of this 
decision in February 1973, but did not submit a notice of 
disagreement with the effective date within one year of the 
notice.

3.  Service connection was granted for PTSD in an August 2000 
rating decision.



CONCLUSIONS OF LAW

1.  The January 1973 rating decision that established the 
June 14, 1972 effective date for the grant of service 
connection for paranoid schizophrenia with a 50 percent 
evaluation is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. § 3.105(a) (2007).

2.  The criteria for an effective date prior to June 14, 1972 
for service connection for PTSD have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b)(2)(i) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

VA's General Counsel has held that the notice and assistance 
requirements of the VCAA are not applicable where there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  The General 
Counsel reasoned that there was no reasonable possibility 
that such a claim could be substantiated.  VAOPGCPREC 5-2004 
(2004), 69 Fed. Reg. 59989 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA is not applicable where the 
outcome is controled by the law, and the facts are not in 
dispute.  Livesay v. Principi, 15 Vet App 165, 178 (2001); 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

The courts have held that once service connection is granted 
the claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  The Federal Circuit 
has interpreted these decisions as meaning that VCAA notice 
is not required in the case of an appeal of an effective date 
assigned when an increased rating has been granted.  Sanford 
v. Peake, No. 2006-7371 (Fed. Cir. Jan. 15, 2008); 2008 WL 
275886 (Fed.Cir.) (See Fed. Rule of Appellate Procedure 32.1 
generally governing citation of judicial decisions issued on 
or after Jan. 1, 2007. See also Federal Circuit Rule 32.1 and 
Federal Circuit Local Rule 32.1. (Find CTAF Rule 32.1)).

Similarly, the United States Court of Appeals for Veterans 
Claims (Court) has held that filing an NOD after the grant of 
service connection  begins the appellate process, and any 
remaining concerns regarding evidence necessary to establish 
a more favorable decision with respect to downstream elements 
are appropriately addressed under the notice provisions of 38 
U.S.C. §§ 5104 and 7105 . See Hartman v. Nicholson, 483 F.3d 
1311 (Fed.Cir.2007) .  Where a claim has been substantiated 
after the enactment of the VCAA, the appellant bears the 
burden of demonstrating any prejudice from defective VCAA 
notice with respect to the downstream elements. See Dunlap, 
21 Vet. App. at 119 .Goodwin v. Peake, No. 05-0876 (Fed. Cir. 
May 19, 2008)   

The veteran's appeal for an earlier effective date for 
service connection for schizophrenia, he has not been 
provided with VCAA notification as to how to substantiate his 
claim for an earlier effective date.  Must be viewed as a 
free standing claim for an earlier effective date, as a 
matter of law such claims must be dismissed.  Rudd v. 
Nicholson, 20 Vet App 296 (2006).  That being the case, the 
provisions of VCAA are not applicable.

As to the appeal of the effective date for service connection 
for PTSD, the courts have held that once service connection 
is granted the claim is substantiated, additional VCAA notice 
is not required; and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The claim arises from disagreement with the initial rating 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements are 
appropriately addressed under the notice provisions of 38 
U.S.C. §§ 5104 and 7105.  Goodwin v. Peake, No. 05-0876 (Fed. 
Cir. May 19, 2008).  Where a claim has been substantiated 
after the enactment of the VCAA, the appellant bears the 
burden of demonstrating any prejudice from defective VCAA 
notice with respect to the downstream elements.  Id.  There 
has been no allegation of prejudice in this case.

Further, the veteran's appeal turns on the date of his claim 
for service connection.  He has not contended that he filed a 
claim for service connection prior to June 14, 1972.  Hence, 
the appeal turns on the application of the law to the 
undisputed facts and the VCAA has no applicability.

II. Earlier Effective Date

Entitlement to service connection for paranoid schizophrenia 
and PTSD has been established, effective June 14, 1972.  

The veteran contends that he is entitled to service 
connection for his psychiatric disabilities for the period 
between his June 1970 discharge and the current June 1972 
effective date of service connection.  He argues that he has 
had PTSD ever since he was wounded in combat in August 1968, 
and he believes he should have received a medical discharge 
and a 100 percent evaluation from that date. 

In June 1970 the veteran submitted his initial claim for VA 
compensation benefits.  In response to a question on the 
claim form, he indicated that the nature of the sickness, 
disease or injuries for which the claim was being made, was 
"Back trouble received in Viet-nam also ears and eyes. 
Shrapnel wd., back, arms, legs, and left eye."

On June 14, 1972, the RO received a statement in which the 
veteran wrote that, "I want to file an informal claim for a 
nervous condition."  He reported a history of treatment in 
service and thereafter.

Later in June 1972, the RO issued a rating decision that 
denied entitlement to service connection for a nervous 
condition.  The veteran submitted a notice of disagreement 
with this decision in October 1972.  

After the receipt of additional evidence, the RO issued a 
January 1973 rating decision that granted service connection 
for paranoid type schizophrenic reaction with a 50 percent 
evaluation.  The RO established an effective date of June 14, 
1972.  The veteran was provided with notification of this 
decision in February 1973, but did not submit a notice of 
disagreement within one year.  Therefore, the January 1973 
rating decision is final, and is not subject to revision on 
the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 
3.105(a).

The veteran submitted a claim for service connection for PTSD 
in March 1995.  Service connection for PTSD was denied in an 
October 1996 rating decision.  However, the veteran submitted 
a new claim for service connection for PTSD on August 16, 
1999.  An August 2000 rating decision granted service 
connection for PTSD, effective from the date of receipt of 
the August 16, 1999 claim.  The PTSD and schizophrenia were 
evaluated as a single disability.  The overall effective date 
for service connection for the veteran's psychiatric 
disability remained June 14, 1972.  

In August 2000, the veteran submitted a notice of 
disagreement with the effective date for service connection 
established by the August 2000 rating decision.  He stated 
that the effective date for his PTSD should have been the 
date of his August 1968 injury in service.  He further argued 
that he was entitled to a 100 percent evaluation for PTSD 
from June 1970 until January 1973.  He has made similar 
contentions in statements received subsequent to August 2000.  

The RO has construed the veteran's statements as claiming 
entitlement to an earlier effective date for the grant of 
service connection for schizophrenia.

An August 2003 rating decision granted an effective date of 
June 14, 1972 for service connection for PTSD.  

Schizophrenia

The veteran does not claim that the January 1973 rating 
decision that initially established June 14, 1972 as the 
effective date for service connection contains clear and 
unmistakable error.  

The Court has held that once a rating decision which 
establishes an effective date becomes final, the only way 
that such a decision can be revised is if it contains clear 
and unmistakable error.  The Court notes that any other 
result would vitiate the rule of finality.  In other words, 
the Court has found that there are no freestanding claims for 
an earlier effective date.  When such a freestanding claim is 
raised, the Court has held that such an appeal should be 
dismissed.  Rudd v. Nicholson, 20 Vet. App. 296, 299-300 
(2006).

The January 1973 rating decision that established June 14, 
1972 as the effective date for service connection is final, 
and as the veteran has not argued that this decision contains 
clear and unmistakable error in regards to the establishment 
of the effective date for service connection for the 
veteran's schizophrenia, the matter that is before the Board 
involves a freestanding claim for an earlier effective date.  
In accordance with Rudd, the Board must dismiss this claim. 

PTSD

The veteran submitted a timely notice of disagreement with 
the August 2000 rating decision which initially granted 
service connection for PTSD and assigned an effective date of 
August 16, 1999.  Although the August 2003 rating decision 
changed the effective date to the same June 14, 1972 date of 
service connection for paranoid schizophrenia, the veteran 
has indicated that he is not satisfied with this decision and 
that he wishes to continue with his appeal.  

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  

The effective date for direct service connection is the day 
following separation from active service or date entitlement 
arose if the claim is received within one year after 
separation from service; otherwise, it will be the date of 
receipt of claim, or date entitlement arose, whichever is the 
later.  38 C.F.R. § 3.400(b)(2)(i).  

The veteran was discharged from service in June 1970.  The 
record is completely negative for any evidence of a claim for 
service connection for a psychiatric disability within the 
first year of discharge from service.  

The veteran's initial claim for service connection was 
received in June 1970.  However, this claim was limited to a 
back disability and the residuals of shrapnel wounds.  It 
made no mention of a psychiatric disability.  A statement 
from the veteran received in November 1970 also contained no 
reference to a psychiatric disability.  

The first communication received from the veteran that 
indicated a desire to claim service connection for a 
psychiatric disability is the statement received on June 14, 
1972.  This statement was accepted as a claim for service 
connection for a psychiatric disability and eventually 
resulted in the establishment of service connection for 
schizophrenia.  The August 2003 rating decision noted that it 
could have also been interpreted as a claim for service 
connection for PTSD, and on this basis also assigned an 
effective date of June 14, 1972 for service connection for 
PTSD.  

As there were no claims for service connection for a 
psychiatric disability between the veteran's June 1970 
discharge and the receipt of the June 14, 1972 claim and as 
the date of this claim was more than one year after the 
veteran's discharge from service, then June 14, 1972, the 
date of receipt of the first claim, is the proper effective 
date for service connection for PTSD.  38 C.F.R. 
§ 3.400(b)(2)(i).  


ORDER

The claim for entitlement to an effective date prior to June 
14, 1972 for service connection for paranoid schizophrenia is 
dismissed.  

The claim for entitlement to an effective date prior to June 
14, 1972 for service connection for PTSD is denied. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


